UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-QSB (Mark One) x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 0-09358 IMPART MEDIA GROUP, INC. (Exact name of small business issuer as specified in its charter) Nevada 88-0441338 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1300
